287 So.2d 336 (1974)
Michael A. BAGGETT, Appellant,
v.
STATE of Florida, Appellee.
No. 72-736.
District Court of Appeal of Florida, Second District.
January 4, 1974.
James A. Gardner, Public Defender, and Elliott C. Metcalfe, Jr., Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard C. Booth, Asst. Atty. Gen., Tampa, for appellee.
HOBSON, Judge.
Appellant was convicted, adjudged guilty, and sentenced to seven years imprisonment on a charge of breaking and entering with intent to commit a felony, and to five years on a charge of grand larceny, to run consecutively.
Upon a review of the briefs and record on appeal, we are of the opinion that the evidence was sufficient to sustain a conviction.
Although not raised on appeal, we conclude that in light of the facts and circumstances of this case the trial court erred in imposing upon appellant two separate sentences on two crimes which were facets of the same transaction, since the only valid sentence that could have been entered was for the highest offense. Cone v. State, Fla. 1973, 285 So.2d 12.
The case is remanded for the purpose of vacating the sentence as to grand larceny and resentencing appellant on the judgment for breaking and entering.
Remanded with directions.
MANN, C.J., and GRIMES, J., concur.